Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the application amendment filed on 07-26-2022.   Claim 1 has been amended and claim 12 has been canceled.  Claims 1-11 and 13-24 are pending.


Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

6.          Claims 1-4, 7, 13-15, 18, 20, 22 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Svean et al. (US PAT. 6,754,359) in view of Hvidsten et al. (US 2020/0344545).
    Consider Claim 1, Svean teaches a hearing protection and enhancement system comprising: first and second earpieces, each earpiece having an outward-facing microphone for generating a signal and an inward-facing receiver(see fig.1): a central signal processing unit(see fig.2(E3)) coupled to the first and second earpieces for providing electronic control of signal processing parameters of each earpiece signal (see fig.2); a portable electronic device connected to the central signal processing unit (see figs. 2, 8); a limiter(see fig. 9) to reduce the dynamic range of the signal from each of the first and second earpieces(see fig. 6) to remain with the capabilities of the following processing and output circuitry(see figs. 2, 8 and col. 5, line 5-col. 6 line 67) and wherein the equalisation (T3, T4 and see col. 5, line 22-28) in each earpiece(see fig.6) rapidly responds to the onset of clipping within the signal chain; and an interface(see fig. 2(11)) allowing communication between the portable electronic device(see fig. 2(E12)) and the central signal processing unit(see fig.2(E3)); wherein the signal processing parameters for the earpieces can be set by the portable electronic device and stored to the central signal processing unit via the interface to allow the portable electronic device to be disconnected from the central signal processing unit(see figs. 2-8 and col. 9, line 9 and col. 10, line 67); but, Svean  does not explicitly teach wherein the limiter in each earpiece rapidly responds to the onset of clipping within the signal chain. 
     However, Hvidsten teaches wherein the limiter (limiter function see fig. 1(125)) in each earpiece rapidly responds to the onset of clipping within the signal chain(see figs. 2- 5 and paragraphs [0036]-[0049]).
       Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Hvidsten in to the teaching of Svean to provide the processors are coupled to receive signals derived from outputs of the first microphone and the second microphone. The processors obtain, from the first microphone, a first audio signal having a first audio level, obtain, from the second microphone, a second audio signal having a second audio level, determine a target audio level based on the second audio level, adjust the first audio signal to the target audio level to produce an adjusted first audio signal, and output the adjusted first audio signal.
     Consider Claims 2-4, Svean teaches the hearing protection and enhancement system wherein the portable electronic device is wirelessly connected to the central signal processing unit(see figs. 2-8 and col. 9, line 9 and col. 10, line 67); and the hearing protection and enhancement system wherein the portable electronic device is detachably wired to the central signal processing unit (see figs. 2-8 and col. 9, line 9 and col. 10, line 67); and the hearing protection and enhancement system  further comprising an external up switch and an external down switch positioned on the central signal processing unit(see figs. 2-8 and col. 9, line 9 and col. 10, line 67).
      Consider Claim 7, Svean teaches the hearing protection and enhancement system  wherein the signal processing parameters include frequency equalization  (see figs. 1-4 and col.4, line 15-col. 6, line, 67); and the hearing protection and enhancement system wherein the limiter reduces signal levels above a predetermined threshold(see figs. 1-4 and col.4, line 15-col. 6, line, 67).    
     Consider Claims 13-15, Svean teaches the hearing protection and enhancement system wherein the limiter precedes a frequency equalization block, output amplifiers and earpiece receivers(see figs. 2, 8 and col. 5, line 5-col. 6 line 67); and the hearing protection and enhancement system wherein the limiter limits signals to a level accepted by the frequency equalization block, output amplifiers and earpiece receivers without clipping or overload(see figs. 2, 8 and col. 5, line 5-col. 6 line 67); and  the hearing protection and enhancement system wherein the limiter in each earpiece is placed after a mic gain-determining resistor to prevent overload with mic gain increases(see figs. 2, 8 and col. 5, line 5-col. 6 line 67).
      Consider Claim 18, Svean teaches the hearing protection and enhancement system wherein a microphone gain of the microphone of each the first and second earpieces is controlled by separate settings(see figs. 1-4 and col. 5, line 5-col. 6 line 67).  
     Consider Claims 20 and 22, Svean teaches the hearing protection and enhancement system wherein the predetermined threshold for each of the first and second earpieces is controlled by separate settings. (see figs. 1-4 and col. 5, line 5-col. 6 line 67); and  the hearing protection and enhancement system further comprising a limiting action which is unlinked between the first and second earpieces(see figs. 1-4 and col. 5, line 5-col. 6 line 67). 
    Consider Claim 24, Svean teaches the hearing and enhancement system wherein the frequency equalization of each of the first and second earpieces is controlled by separate settings(see figs. 4-9 and col.11, line 9-col. 12, line, 67). 


7.          Claims 5, 6, 16, 17, 19, 21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Svean et al. (US PAT. 6,754,359) as modified by Hvidsten et al. (US 2020/0344545) as applied to claim1 and further in view of Werner JR et al. (US PAT. 9,807,521).
     Consider Claims 5 and 6, Svean teaches the hearing protection and enhancement system(see fig. 1 and abstract) but, Svean  does not explicitly teach that the external up and down switches control microphone gain for the first and second earpieces; and  wherein the external up and down switches toggle between preset microphone gain settings.
     However, Werner teaches that the external up and down switches control microphone gain for the first and second earpieces (see figs. 3, 5,6 and col.7, line 15-col. 8, line 67); and wherein the external up and down switches toggle between preset microphone gain settings(see figs. 3, 5,6 and col.7, line 15-col. 8, line 67).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Werner in to the teaching of Svean to provide a “smart earplug” capable of selectively adjusting the output of an array of acoustic wave generation elements or speakers within a user's ear canal in response to input signals, wherein at least one of the input signals has been at least partially attenuated.    
     Consider Claim 16, Svean  does not explicitly teach that hearing protection and enhancement system  further comprising: a first switch configured to feed a signal from the microphone of the first earpiece to be combined with a signal from the microphone of the second earpiece when the first switch is activated; and a second switch configured to feed the signal from the microphone of the second earpiece to be combined with the signal from the microphone of the first earpiece when the second switch is activated.
      However, Werner teaches that the hearing protection and enhancement system  further comprising: a first switch configured to feed a signal from the microphone of the first earpiece to be combined with a signal from the microphone of the second earpiece when the first switch is activated; and a second switch configured to feed the signal from the microphone of the second earpiece to be combined with the signal from the microphone of the first earpiece when the second switch is activated(see figs. 3, 5,6 and col.7, line 15-col. 8, line 67).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Werner in to the teaching of Svean to provide a “smart earplug” capable of selectively adjusting the output of an array of acoustic wave generation elements or speakers within a user's ear canal in response to input signals, wherein at least one of the input signals has been at least partially attenuated.    
    Consider Claim 17, Svean does not explicitly teach the hearing protection and enhancement system wherein a microphone gain of the microphone of each the first and second earpieces is controlled by a joined setting.
      However, Werner teaches the hearing protection and enhancement system wherein a microphone gain of the microphone of each the first and second earpieces is controlled by a joined setting(see figs. 3, 5,6 and col.7, line 15-col. 8, line 67).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Werner in to the teaching of Svean to provide a “smart earplug” capable of selectively adjusting the output of an array of acoustic wave generation elements or speakers within a user's ear canal in response to input signals, wherein at least one of the input signals has been at least partially attenuated.    
     Consider Claims 19 and 21, Svean does not explicitly teach the hearing protection and enhancement system wherein the predetermined threshold for each of the first and second earpieces is controlled by a joined setting; and the hearing protection and enhancement system further comprising a limiting action which is linked between the first and second earpieces.
      However, Werner teaches the hearing protection and enhancement system wherein the predetermined threshold for each of the first and second earpieces is controlled by a joined setting (see figs. 3, 5,6 and col.7, line 15-col. 8, line 67); and the hearing protection and enhancement system further comprising a limiting action which is linked between the first and second earpieces(see figs. 3, 5,6 and col.7, line 15-col. 8, line 67). 
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Werner in to the teaching of Svean to provide a “smart earplug” capable of selectively adjusting the output of an array of acoustic wave generation elements or speakers within a user's ear canal in response to input signals, wherein at least one of the input signals has been at least partially attenuated.    
    Consider Claim 23, Svean does not explicitly teach the hearing and enhancement system wherein the frequency equalization of each of the first and second earpieces is controlled by a joined setting.
      However, Werner teaches the hearing and enhancement system wherein the frequency equalization of each of the first and second earpieces is controlled by a joined setting (see figs. 3, 5,6 and col.5, line 5-col. 6, line 67).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Werner in to the teaching of Svean to provide a “smart earplug” capable of selectively adjusting the output of an array of acoustic wave generation elements or speakers within a user's ear canal in response to input signals, wherein at least one of the input signals has been at least partially attenuated.    

8.          Claims 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Svean et al. (US PAT. 6,754,359) as modified by Hvidsten et al. (US 2020/0344545) as applied to claim1 and further in view of Sorensen et al. (US 2018/0151187).
     Consider Claim 8, Svean teaches the hearing protection and enhancement system(see fig. 1 and abstract) but, Svean  does not explicitly teach wherein the limiter reduces signal levels above a predetermined threshold. 
     However, Sorensen teaches wherein the limiter reduces signal levels above a predetermined threshold (see figs. 2- 6 and paragraphs [0064]-[0076]).
       Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Sorensen in to the teaching of Svean to provide a network interface receives an indication of characteristic of an audio output device from the remote device; and an audio bandwidth selector sets an audio bandwidth parameter of the audio codec based on the indication received from the remote device for setting the audio bandwidth of the coded audio data in dependence on the characteristic of the audio output device.
     Consider Claims 9-11, Svean as modified by Sorensen teaches the hearing protection and enhancement system wherein the limiter responds to a short-term average signal level appearing at a user's ears(In Sorensen, see figs. 2- 6 and paragraphs [0005]-[0010]); and  the hearing protection and enhancement system wherein the limiter responds to signal level increases with an adaptive attack time (In, Sorensen, see figs. 2- 6 and paragraphs [0064]-[0076]); and  the hearing protection and enhancement system wherein the limiter responds to an approximately A-weighted signal level(see figs. 4-9 and col.11, line 9-col. 12, line, 67).

Response to Arguments
9.   Applicant’s arguments with respect to claims 1-11 and 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art of record, including Hvidsten, does not correct the failings of Sven. As described with reference to Figs. 2-5 and paragraphs 36-49, and with particular reference to Fig 5, (see the remarks page 7, last paragraph).
 The examiner disagrees the argument respectfully.    Svean discloses  first and second earpieces(see fig. 6), each earpiece having an outward-facing microphone for generating a signal and an inward-facing receiver(see fig.1): a central signal processing unit(see fig.2(E3)) coupled to the first and second earpieces for providing electronic control of signal processing parameters of each earpiece signal (see fig.2); a portable electronic device connected to the central signal processing unit (see figs. 2, 8); a limiter(see fig. 9) to reduce the dynamic range of the signal from each of the first and second earpieces(see fig. 6) to remain with the capabilities of the following processing and output circuitry(see figs. 2, 8 and col. 5, line 5-col. 6 line 67) and wherein the equalisation (T3, T4 and see col. 5, line 22-28) in each earpiece(see fig.6) rapidly responds to the onset of clipping within the signal chain; and an interface(see fig. 2(11)) allowing communication between the portable electronic device(see fig. 2(E12)) and the central signal processing unit(see fig.2(E3)); wherein the signal processing parameters for the earpieces can be set by the portable electronic device and stored to the central signal processing unit via the interface to allow the portable electronic device to be disconnected from the central signal processing unit(see figs. 2-8 and col. 9, line 9 and col. 10, line 67).   
On the other hand,  Hvidsten discloses  wherein the limiter (limiter function see fig. 1(125)) in each earpiece rapidly responds to the onset of clipping within the signal chain(see figs. 2- 5 and paragraphs [0036]-[0049]).  The combination meets the limitation as cited in claim 1. 
Applicant further argued that “Hvidsten does not perform or disclose a limiting function that can be based on the signal received by each of a pair of earpieces, either together or independently.” (see remarks on page 8,  1sth paragraph); and “ Applicants position is reinforced by the fact that Hvidsten fails to disclose any limiting circuitry based on the signal received by one microphone, less than two” (see remarks on page 8 , 2nd paragraph)
The examiner respectfully responds that the argued “perform or disclose a limiting function that can be based on the signal received by each of a pair of earpieces, either together or independently”’, and “any limiting circuitry based on the signal received by one microphone, less than two”(see the remarks page 8, 1st paragraph and 2nd paragraph) are not recited in claim 1.   As such, the argument is moot.
    
                                                                 Conclusion
10.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Usher et al.(US PAT. 8,855,343) is cited to show other related  AUDIO MONITORING SYSTEM.

12.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 08-12-2022